Civil action to recover damages for an alleged negligent personal injury.
Upon denial of liability and issues joined, the jury returned the following verdict:
"1. Was plaintiff injured by the negligence of the defendant, as alleged in the complaint? Answer: `Yes.'
"2. Did plaintiff by his own negligence contribute to his injury? Answer: `Yes.'
"3. What damage, if any, is plaintiff entitled to recover? Answer: `__________'"
From a judgment in favor of defendant, the plaintiff appealed.
An examination of the instant record leaves us with the impression that the case has been tried in substantial conformity to our decisions. Upon the controverted issues of fact, the jury have answered in favor of the defendant; and we have found no material error which would warrant us in disturbing the result.
The appeal raises no new question of law and we conclude that the trial below must be upheld.
No error.